Seabury, J.
The plaintiff sued to recover damages for personal injuries. While walking in front of Ho. 654 Broadway, Hew York city, the plaintiff was struck on the head by a sign belonging to the defendants which fell from the fifth floor of that building. These facts, in addition to the injuries which the plaintiff sustained, were sufficiently proved by the plaintiff at the trial. At the close of the case, the court dismissed the complaint. From the judgment entered upon that dismissal the plaintiff appeals to this court.
Upon the facts proved, the case called for the application of the doctrine of res ipsa loquitur, and it was error to dismiss the complaint. Morris v. Strobel & Wilkin Co., 81 Hun, 1; McNulty v. Ludwig Co., 125 App. Div. 291; Reynolds v. Van Beuren, 10 Misc. Rep. 703; 51 App. Div. 632; 155 N. Y. 120. Whether or not the defendants had been guilty of negligence was, under the evidence, a question of fact for the jury to determine.
Judgment reversed and new trial ordered, with costs to appellant to abide the event.
Page and Bijub, JJ., concur.
Judgment reversed.